UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM10-Q ýQuarterly report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934. For the quarterly period ended September 30, 2008. or o Transition report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934. For the transition period from to Commission File Number 0-22987 Urigen Pharmaceuticals, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3156660 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 875 Mahler Road, Suite 235, Burlingame, CA 94010 (Address of Principal Executive Offices) (Zip Code) (650)259-0239 (Registrant’s Telephone Number Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. ý Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o
